Citation Nr: 1516732	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a heart condition, to include: coronary artery disease and coronary artery bypass graft.  

2. Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1956 until April 1960 and from January 1961 until January 1977.

The matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2010.  

These issues were previously before the Board in September 2014, at which time they were remanded for additional development.  The AOJ completed the requested development, but continued to deny the benefits sought.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case was properly returned to the Board for appellate review.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 1972, the Veteran complained of left sided chest pain which radiated into his left arm.  An electrocardiogram was conducted on October 9, 1972 and was reported to be negative.  

2. During the Veteran's retirement examination in July 19, 1976, pain and pressure in the Veteran's chest was noted within two years, but no episodes were reported since the past winter.  

3. An electrocardiogram from July 19, 1976 reported a normal sinus rhythm.  The reported was stated to be within normal limits.

4. In March 1977, the Veteran reported recurrent chest pain since 1972.  An electrocardiogram report indicated normal findings and the Veteran was diagnosed with chest pain of undetermined etiology. 

5. On May 3, 1995, an electrocardiogram reported sinus bradycardia and intraventricular conduction delay.  The Veteran was diagnosed with suspected coronary artery disease with probable old inferolateral myocardial infarction. 

6. The Veteran has been diagnosed with coronary artery disease and coronary artery disease with bypass grafting. 


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include: coronary artery disease and coronary artery bypass graft, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection for a Heart Condition

The Veteran has reported that his clinical record in October 1972 stated that he had
 an "interventricular conduction defect."  He stated that medical records in May 1995 note that he had an interventricular conduction delay.  He contends that he has a heart condition that began in service and caused a myocardial infarction (or heart attack), and that the condition and conditions caused by it should be service connected.  Unfortunately, the evidence of record does not indicate that the Veteran had chronic heart disability during his active service (or within one year of separation from active service) and no competent evidence of a connection between his current heart disability and his active service has been provided.  Accordingly, service connection for a heart condition must be denied. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. §§ 3.303, 3.309.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, is a disease for which service connection may be presumed due to an association with exposure to herbicide agents.  Id.  However, neither the claims file, nor the Veteran, indicates that the Veteran either served in the Republic of Vietnam or was exposed to herbicides during his active service.  Accordingly, service connection for coronary artery disease based upon exposure to herbicides is not warranted.

The Veteran's service treatment records (STR) state that the Veteran complained of left sided chest pain which radiated into his left arm in October 1972.  Due to these complaints, the Veteran underwent an electrocardiogram (EKG) on October 9, 1972.  The EKG record states that the Veteran's heart rhythm was a normal sinus rhythm but in the section labeled "Summary, Serial Changes, and Implications" a notion reported "Question of interventricular conduction defect."  Despite this notion, the STR record from October 9, 1972 states that the EKG was negative.  

Subsequently, during the Veteran's retirement evaluation in July 1976, the examiner reported that the Veteran had a history of "pain and pressure in his chest" within the prior two years, that was medically treated with good results, that the last episodes occurred "last winter," and that none had occurred since that time.  The Veteran also indicated a history of pain or pressure in his chest in his "Report of Medical History."  An EKG conducted on July 19, 1976, during the Veteran's retirement evaluation, was reported to be "within normal limits."  No ventricular conduction defect or delay is mentioned. 

After exiting service, the Veteran filed for service connection for heart and chest problems in February 1977.  The Veteran was sent to a VA disability evaluation in March 1977.  The Veteran reported that in 1972 he began having recurrent chest pain that always involved the left side of his chest.  He reported that he was told at that time that he had a cold virus in his rib cage, but that an EKG had showed some irregularity.  He stated that in 1976 he was told that his heart was involved.  The examiner reported that the Veteran continued to frequently have left sided chest pain.  The examiner stated that the Veteran's heart had a regular sinus rhythm, no murmur was audible, and size was reported to be normal.  An EKG indicated a sinus rhythm and did not report any ventricular conduction defect.  The examiner diagnosed the Veteran with chest pain of undetermined etiology.  
       
The Veteran submitted records from the Greenbrier Clinic from May 1995 that report the following: 

Chief Medical Concerns... Chest discomfort and tightness in the throat.  History of Present Illness:  [The Veteran] ... says that approximately six years ago, he began to experience episodes of burning pain in the lower abdomen which would spread up to the upper abdomen and the chest.  This would frequently lead to vomiting when he would return home from work.  He had a manipulation of his back which was extremely helpful and this problem subsided.  He would have approximately two episodes per year which would be relieved by an adjustment of his back by his chiropractor.   

Approximately one year ago, these episodes seemed to worsen.  Last spring, he began to experience discomfort in the chest associated with tightness in his throat occurring with exertion such as when he would walk up a hill.  These episodes have persisted and are associated with shortness of breath.  They also seem to start in the abdomen and spread up to the chest and the throat, but he and his wife believe that they can differentiate these from the episodes associated with vomiting. 

The physician at the Greenbrier Clinic reported that the Veteran underwent an EKG, which showed sinus bradycardia and an intraventricular conduction delay.  Prominent Q waves were noted to be compatible with old inferior wall myocardial infarction.  At discharge, the Veteran was diagnosed with suspected coronary artery disease, with probable chest pain and an abnormal EKG with a probable old inferolateral myocardial infarction.  

In April 2010, the Veteran was sent to a VA examination after he filed his new claim for service connection for a heart condition.  The Veteran reported that he was seen for chest pain while he was on active duty in 1976.  In 1995, he had a myocardial infarction and was taken to Charleston Area Medical Center for a coronary artery bypass graft.  The Veteran reported current right sided chest tightness about once per month that lasts for a day or two.  He reported history smoking 3/4 of a pack of cigarettes per day for 41 years; however, he stated that he quit smoking in 1995 and has not smoked since that time.  

In December 2014, the Veteran was sent for another VA examination.  The examiner stated that he had reviewed the Veteran's claims file and his medical records.  He stated that the Veteran had currently diagnosed conditions of coronary artery disease and coronary artery bypass graft.  The Veteran had a heart attack in 1995; a cardiac catheterization revealed coronary blockage, which resulted in 4-way coronary artery bypass grafting.  The Veteran reported a history of hypertension before his heart attack.  He also reported that his father died due to heart attack at the age 76 and that his mother and sister have had heart attacks.  His sister was noted to have had a heart attack at the age of 45.    

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the evidence suggests that the Veteran suffered from chest pain and pressure during his active service and for a period of time after his active service, the evidence of record does not indicate that any current heart disability is at least as likely as not related to his active service.   

The Board notes that the only currently diagnosed heart conditions of record are coronary artery disease and coronary artery bypass graft.  The only competent medical opinion of record regarding the etiology of these conditions opined that it was less likely than not that any current heart condition was incurred in or caused by an injury, illness or event of the Veteran's active service.  The examiner reported that the Veteran has a number of risk factors for coronary artery disease that weigh in favor of a finding that it is less likely than not that any current heart condition was incurred in or caused by an injury, illness or event of the Veteran's active service, including: a history of cigarette smoking that exceeded 40 years, long standing hypertension, obesity (BMI 40.0), hyperlipidemia, diabetes, male sex, age, and a sedentary, post-active duty occupation as school bus driver.  

The Board acknowledges the Veteran's assertions that he had an interventricular conduction defect during his active service, that medical records in May 1995 state that he had an interventricular conduction delay, and that a heart condition that began in service caused his heart attack.  However, while he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion to link a complex disability such as coronary artery disease to active service, as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran would argue that he is competent to report a contemporaneous medical diagnosis of a ventricular conduction defect, the Board finds that the evidence weights against the Veteran's statement.  Unlike some disorders, the etiology of a heart disability goes beyond a simple and immediately observable cause-and-effect relationship and would require review and interpretation of clinical tests and knowledge of the workings of the heart and diseases which affect it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Furthermore, the Veteran's STR do not report that the Veteran had a ventricular conduction defect, but rather the EKG report specifically noted a question of an interventricular conduction defect.  The STR also report that the EKG was negative and that no diagnosis was made in relation to the conduction defect.  The examiner reported that there was a question mark about an interventricular conduction defect, but "[the Veteran had no clear cut diagnosis of interventricular conduction defect including 1st degree, 2nd degree, 3rd degree or complete heart block as well as a left or right bundle branch block."  Moreover, the evidence of record does not indicate that a conduction defect is a chronic disability or that it was related to the Veteran's current coronary artery disease.  

First, the Board notes that when the examiner reported the Veteran's current disabilities, a ventricular conduction defect was not described as a disability.  Additionally, after the notation is made regarding the possible conduction defect in 1972, the Veteran underwent EKGs in July 1976 and in March 1977, which made no mention of a conduction defect.  No evidence has been provided that the conduction defect existed continuously between 1972 and 1995 other than Veteran's lay statements.  Additionally, even if the conduction defect existed the entire period (which the July 1976 and March 1977 EKG contradict), the medical opinion provided by the VA examiner stated that medical literature indicates that an interventricular conduction defect is not a risk factor for coronary artery disease.

While the Veteran is competent to report continuous symptoms of "chest pain and pressure" from his active service through 1995, the Board notes that the Veteran's statements regarding the onset and continuity of his symptoms are inconsistent with the evidence as documented by the medical records provided by the Greenbrier Clinic in 1995.  The records state that the Veteran reported at that time a series of symptoms of "chest discomfort and tightness" that he said began "approximately six years ago."  The evidence of record indicates that when the Veteran provided a history of his condition when it was diagnosed in 1995 he did not mention a history of chest pain that began in service, but rather indicated that it had begun in the late 80's or the early 1990's.  Therefore, the Veteran's statements regarding onset during service and continuance of symptoms to the present lack credibility and are afforded less probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The only evidence that supports a nexus between any current heart condition and the Veteran's active service is the assertions of the Veteran.  The evidence indicates that these assertions are contradicted by the medical evidence of record including: his STR, which indicate do not indicate that a conduction defect was determined to be present in 1972; the EKGs of 1976 and 1977, which do not indicate the continued presence of a conduction defect if it had been present in 1972;  the Greenbrier records of 1995, which indicate that the Veteran's symptoms of chest pain were not continuous since his active service; and the opinion of the VA examiner.  Accordingly, the evidence of record weighs against a finding that has a current heart disability that has causal origins in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in October 2009.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran, and multiple VA examination reports.  With regard to the Veteran's heart condition, the examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a heart condition, to include: coronary artery disease and coronary artery bypass graft, is denied.  


REMAND

A review of the record reflects that further development is necessary related to the Veteran's claim for service connection for a back condition.  The Board notes that in October 2009 the Veteran filed for service connection for a back condition and alleged that he hurt his back while lifting heavy objects.  In November 2009, the Veteran sent a letter stating that his claim for a back condition had previously been denied because of an x-ray of his lumbar spine, which did not reveal any abnormalities.  He stated that his STR on April 23, 1971 describe "a back strain in the thoracic region, not the lumbar region."  

The Veteran's service treatment records report that the Veteran was seen for muscle spasms of the mid-back on May 8, 1969 and he was given physical restrictions due to a "mid-back strain" on April 23, 1971 after complaints of "mid-thoracic spine pain with spasms.  The VA examiner also described the Veteran's December 10, 1971 back pain "as mid thoracic pain." 

The records submitted from the Greenbrier Clinic in 1995 state regarding the Veteran's musculoskeletal examination "the Veteran points to an area in the left posterior thorax below the scapula and also in the mid upper back region as the sites of pain which have been relieved by manipulative therapy.

Despite the Veteran's documented injuries in service to his thoracic spine and "mid-back," both of the VA examinations focused on the Veteran's low back.  The examiner did not comment whether the Veteran has any current diagnosis of a back condition in the thoracic region and the records indicate that x-rays were only taken of the Veteran's low back.  Therefore, the Board finds that a new VA examination is necessary to provide a thorough examination of the Veteran's entire thoracolumbar spine, including the thoracic region.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current back condition.  All appropriate testing should be conducted. The examiner should provide opinions as to the following: 

a. Whether the Veteran has a current back disability outside of lumbar region of the spine.

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability was incurred as a result of his active service.  The examiner should specifically discuss the Veteran's in-service complaints of mid-back pain and muscle spasms of the thoracic region in May 1969 and April and December 1971 and his reports of back problems and treatment since service, including the 1995 reports of treatment for pain in the upper and mid back.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2.  The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


